Notice of Allowance
      This communication is in response to the AFCP 2.0 filed on 12/18/2020. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1-2, 4-11, 13-18, and 20-22 are allowed.   Claims 3, 12 and 19 have been canceled.

Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read the claims as amended.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 9, and 17, 
The closest art of record Linden (US 20160173540) teaches the persistent activity system can maintain an activity session across multiple client devices without requiring users to provide login credentials.  The activity data includes user identification information and third-party content information that identifies one or more characteristics of the content the third-party server provided to the client device.  The session manager generates an activity session, stored as session data within the storage manager.  Based on receiving activity data that corresponds to an active activity session, the session manager prompts the user to resume an active activity session or start a new activity session.
Gaddam (US 8649768) teaches a concept of putting data framework between a server system and a mobile device.  A push server stores a time at which the session ID was created in cases in which the session lifetime is indicated as a duration and stores a session end-time calculated by summing the session lifetime with the session creation time
  Tabi (US 20050015601 A1) teaches a method of generating a session identification in response to the authentication to identify a login session for the user; storing the session identification in a memory location, the memory location being configured to retain the session identification independent 
However, the prior art of record does not teach or suggest:
logging a session identifier (ID), wherein the session ID is associated with content sharing platform events that relate to a user associated with the session that occurred within a single day on the first client device and that are logged in event log data; and
logging a visit ID that is different than the session ID, the visit ID associated with content sharing platform events associated with the first client device and corresponding to the user, wherein occurrences of the content sharing platform events associated with the visit ID are separated by less than a determined time interval wherein the visit ID is logged in the event log data; determining that the user associated with the session is active on a second client device;
transmitting, by the processing device to the second client device, instructions to:
load the watch page UI of the content item corresponding to the navigation end-point of the session at the first client device: and
request additional components of the watch page UI using the visit ID, wherein the visit ID is obtained from the event log data, the additional components comprising recommended content items to watch next that are identified based on the set of recently watched content items associated with the visit ID.

Dependent claims 2, 4-8, 10-11, 13-16, 18, and 20-22 depend from now allowed independent claims 1, 9, and 17 and therefore are also allowed.
 
The allowed claims disclose a method/system of maintaining a session history of a session that occurred at a first client device, the session history identified by a visit identifier (ID) and comprising a .
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.N/               Examiner, Art Unit 2454                                                                                                                                                                                         

/AFTAB N. KHAN/              Primary Examiner, Art Unit 2454